Br the Court.
The finding of the court is not opposed by any clear preponderance of evidence. With that finding, substantially to the effect that plenty of ice could have been purchased at or less than the contract price nearer to plaintiff’s place of business, and that he made no reasonable effort to obtain it, he has failed to establish general damages in any amount. Whether there might, nevertheless, be actual damages in the way of disturbance of business before plaintiff could • obtain ice elsewhere when defendant unexpectedly failed to deliver it, or for expenses incurred in searching for ice, it is unnecessary to discuss. No evidence was offered of the amount of any such damages, even if it might be in-ferable that plaintiff had suffered them. Therefore no recovery.for more than nominal damages could be awarded him..
Judgment affirmed.